 Case 6:21-cv-01288-GKS-GJK Document 4 Filed 08/10/21 Page 1 of 2 PageID 12




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


TRAVIS CUNNINGHAM,

       Petitioner,

v.                                                  Case No.: 4:21cv273-MW/MJF

CHIP WOOD, et al.,

     Respondent.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 2. Upon consideration, no objections having been

filed by the parties,1

       IT IS ORDERED:

       The report and recommendation, ECF No. 2, is accepted and adopted as this

Court’s opinion. Petitioner’s case is TRANSFERRED to the Middle District of




       1
         This Court has received notice that mail containing the Magistrate Judge’s Report and
Recommendation was returned as undeliverable on July 28, 2021. ECF No. 3. However, Petitioner
has an independent obligation to keep this Court apprised of his mailing address, which he has not
done in this case.
 Case 6:21-cv-01288-GKS-GJK Document 4 Filed 08/10/21 Page 2 of 2 PageID 13




Florida. Accordingly, the Clerk shall take all steps necessary to effect the transfer

and close the file.

      SO ORDERED on August 10, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
